Citation Nr: 0512269	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension, 
claimed as being directly incurred in service and/or 
proximately due to or the result of hepatitis C.

3.  Entitlement to service connection for diabetes, claimed 
as being directly incurred in service and/or proximately due 
to or the result of hepatitis C.

4.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression, claimed as being 
directly incurred in service and/or proximately due to or the 
result of hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision by the RO.  The 
veteran is seeking service connection for hepatitis C.  He is 
also seeking service connection for hypertension, diabetes, 
and depression, both on a direct basis and as secondary to 
hepatitis C.

The Board's present decision is limited to the matter of the 
veteran's entitlement to direct service connection for 
hepatitis C, hypertension, and diabetes.  For the reasons set 
forth below, the remaining issues on appeal-including the 
matter of the veteran's entitlement to secondary service 
connection for hypertension and diabetes, and the matter of 
his entitlement to direct and/or secondary service connection 
for an acquired psychiatric disorder-are being REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, 
hepatitis C can be attributed to his period of active 
military service.

2.  Hypertension was not manifested during the veteran's 
period of active military service or during the one-year 
period following his discharge from service, and there is no 
competent evidence to suggest that currently shown 
hypertension can be attributed to service.

3.  Diabetes was not manifested during the veteran's period 
of active military service or during the one-year period 
following his discharge from service, and there is no 
competent evidence to suggest that currently shown diabetes 
can be attributed to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Hypertension was not incurred in or aggravated by 
service; nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

3.  Diabetes was not incurred in or aggravated by service; 
nor can it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act 
of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In light of the Board's decision below-granting service 
connection for hepatitis C-there is no need to address 
whether there has been compliance with the VCAA with respect 
to that particular claim.  That matter is moot.

With respect to the other claims that are presently being 
denied (i.e., the claims for direct service connection for 
hypertension and diabetes), the Board finds that the VCAA 
notice requirements have been satisfied.  With regard to 
element (1), above, the Board notes that the RO sent the 
veteran VCAA notice letters in June 2001 and February 2004 
that informed him of the type of information and evidence 
necessary to establish entitlement to service connection.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC (SSOC), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's June 2001 letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, employment records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the RO's June 2001 and February 2004 letters contained a 
specific request that the veteran provide additional evidence 
in support of his claims, to include evidence of chronic 
disability in service.  He was asked to tell VA about any 
other records that might exist to support his claims, and was 
informed that he should "[s]end the information describing 
additional evidence or the evidence itself" to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an October 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Under 
applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during an applicable presumptive period, provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being decided.  The Board acknowledges that records 
underlying the veteran's award of disability benefits by the 
Social Security Administration (SSA) have not yet been 
obtained, and that not all of the records of his VA treatment 
have been procured.  The Board also acknowledges that the 
veteran has not been afforded a medical examination for 
purposes of obtaining an opinion with respect to whether his 
hypertension and/or diabetes can be directly attributed to 
service.  The Board notes, however, that record shows that 
the veteran was awarded SSA disability benefits many years 
after service.  There is no suggestion on the current record 
that the evidence underlying that award, or any of the 
"missing" VA treatment records, are in any way relevant to 
the matter of his entitlement to direct service connection 
for hypertension and/or diabetes.  Indeed, as discussed 
below, there is no mention of either of these conditions in 
the veteran's service medical records, and the report of a VA 
examination conducted in February 1971-less than two months 
after his separation from service-is completely negative for 
any findings of hypertension or diabetes.  Further, the 
record shows that the veteran specifically denied any history 
of high blood pressure or diabetes in May 1977.  
Accordingly-because there is nothing in the record to show 
that the veteran had hypertension or diabetes in service, and 
because the record affirmatively demonstrates that neither 
condition was manifested until many years after service-it 
is the Board's conclusion that no further development is 
required with respect to these two particular claims.

II.  The Merits of the Veteran's Claims:
Hepatitis C and Direct Service Connection for Hypertension 
and Diabetes

The veteran maintains that he is entitled to service 
connection for hepatitis C.  He has also advanced argument to 
the effect that he is entitled to direct service connection 
for hypertension and diabetes.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2004).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).  However, if hypertension 
or diabetes becomes manifest to a degree of 10 percent or 
more during the one-year period following a veteran's 
separation from service, the condition(s) may be presumed to 
have been incurred in service, notwithstanding that there is 
no in-service record of the disorder(s).  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A.  Hepatitis C

Following a review of the evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the evidence supports the veteran's claim for service 
connection for hepatitis C.  The record shows that the 
veteran was given multiple vaccinations in service, and that 
he participated in a medical research project involving 
Hemagglutinin Adjuvant Influenza Vaccine.  The veteran has 
offered sworn testimony to the effect that he was exposed to 
the blood of another serviceman during an inoculation 
procedure, and two VA physicians who have been involved in 
the veteran's treatment, and who have reviewed his medical 
history, have repeatedly opined that the veteran has 
hepatitis C and that the condition is more likely than not 
directly related to the multiple inoculations and other tests 
done during service.  The Board acknowledges that, according 
to VA Compensation and Pension Training letter 01-02, dated 
April 17, 2001, there is no known instance of hepatitis C 
having arisen from vaccination guns or intramuscular gamma 
globulin shots.  Here, however, as noted above, two VA 
physicians-one of whom is Chief of Hematology at a VA 
Medical Center, and both of whom have been involved in the 
veteran's treatment and are Professors or Associate 
Professors of Medicine-have opined that the veteran has 
hepatitis C as a result of such factors.  Under the 
circumstances, it is impossible for the Board to conclude 
that the preponderance of the evidence is against the 
veteran's claim.  In the final analysis, the argument 
advanced by the veteran and his representative has not been 
rebutted.  The claim will therefore be allowed.

B.  Service Connection for Hypertension and Diabetes claimed 
as being incurred in service

The Board finds, however, that the preponderance of the 
evidence is against the veteran's claims for direct service 
connection for hypertension and diabetes.  There is no 
mention of either of these conditions in the veteran's 
service medical records.  Nor is there any evidence that 
either condition was manifested during the one-year period 
following his discharge from service.  Indeed, the report of 
a VA examination conducted in February 1971-less than two 
months after his separation from service-is completely 
negative for any findings of hypertension or diabetes, and 
the record shows that the veteran denied having a history of 
either condition when he was treated at a VA facility in May 
1977.  Further, although the veteran's service medical 
records show that he was treated at one point for what was 
suspected to be reactive hypoglycemia, there is no competent 
evidence to suggest that currently shown hypertension and/or 
diabetes is in any way related to that episode of treatment, 
or that the conditions can otherwise be attributed to his 
period of military service.  Consequently, these claims must 
be denied.


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for hypertension as being 
directly incurred in service is denied.

Entitlement to service connection for diabetes as being 
directly incurred in service is denied.


REMAND

The evidence of record suggests that the veteran was treated 
for alcohol abuse at the VA Medical Center (VAMC) in the 
Bronx, New York in 1971; that he was treated for problems 
with his "nerves" at that facility in 1975; that he was 
treated for alcohol abuse at the VAMC in Montrose, New York 
in 1977 or 1978; that he was treated for alcohol abuse at the 
VAMC in Tampa, Florida in 1980 or 1981; and that he underwent 
a liver transplant at the VAMC in Miami, Florida in 1996.  
Presently, no records of these episodes of treatment are in 
the claims file.  Nor does it appear that efforts have been 
made to obtain such records.  Accordingly, and because it 
appears that they could be germane to the veteran's claims 
for secondary service connection for hypertension and 
diabetes and/or for direct and/or secondary service 
connection for an acquired psychiatric disorder, a remand is 
required.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

A remand is also required so that efforts can be undertaken 
to assist the veteran in obtaining evidence from the SSA.  
This is so because materials in the claims file suggest that 
he is, or has been, in receipt of SSA disability benefits 
due, at least in part, to difficulties associated with his 
liver.  It appears possible that these records could be 
germane to one or more of the claims remaining on appeal; 
however, the RO has not attempted to obtain them.

The Board also finds that the veteran should be afforded an 
examination for purposes of obtaining an opinion as to the 
likely etiology of his claimed acquired psychiatric 
disability.  The evidence currently of record shows that the 
veteran had some emotional difficulties in service (to 
include episodes of severe anxiety and depression), and the 
veteran has offered testimony to the effect that those 
difficulties have continued to the present time.  In 
addition, there is a June 2001 statement in the file from a 
VA psychiatry resident indicating that the veteran has 
"chronic depression" and that the main stressor causing the 
depression is the liver transplant in 1996 and subsequent 
disability.  Notably, however, it appears from the veteran's 
service medical records that his emotional problems in 
service were thought to be the result of an organic brain 
syndrome (OBS) that pre-existed service and was not 
aggravated thereby.  The RO previously denied service 
connection for OBS in April 1971, and it is not entirely 
clear from the current record whether he presently has an 
acquired psychiatric disorder, apart from the previously 
diagnosed OBS, that can properly be attributed to service or 
an already service-connected disability.  Additional medical 
opinion is required on that question.  38 C.F.R. 
§ 3.159(c)(4) (2004).

Finally, the Board finds that the veteran should also be 
afforded an examination for purposes of obtaining an opinion 
as to whether he has hypertension and/or diabetes that can be 
attributed to his (now) service-connected hepatitis C.  This 
is so because, although it appears from the available 
evidence that these conditions may have arisen around the 
time of the veteran's liver transplant, there is insufficient 
medical evidence currently of record to allow for a proper 
determination with respect to whether either or both 
conditions were caused and/or aggravated by the veteran's 
difficulties with hepatitis C.  Id.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Make efforts to obtain records of the 
veteran treatment for alcohol abuse at the 
VAMC in the Bronx, New York in 1971; his 
treatment for problems with his "nerves" at 
that facility in 1975; his treatment for 
alcohol abuse at the VAMC in Montrose, New 
York in 1977 or 1978; his treatment for 
alcohol abuse at the VAMC in Tampa, Florida 
in 1980 or 1981; any records associated with 
a liver transplant performed at the VAMC in 
Miami, Florida in 1996; and any relevant 
records of treatment from the VAMC in Miami 
dated on or after June 1, 2001.  The 
materials obtained should be associated with 
the claims file.

2.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award.  The materials obtained should be 
associated with the claims file.

3.  After the foregoing development has been 
completed, schedule the veteran for a 
psychiatric examination.  The examiner should 
review the claims file, and should indicate 
in the examination report that the claims 
file has been reviewed.  All indicated 
testing should be conducted, and the examiner 
should offer an opinion as to each of the 
following questions:

a.  Does the veteran have a current, 
acquired psychiatric disorder?  If so, 
what is the diagnosis?

b.  If the veteran has a current, 
acquired psychiatric disorder, is the 
current disorder simply a manifestation 
of the organic brain syndrome noted in 
service?  Or is it at least as likely as 
not (i.e., is it 50 percent or more 
probable) that the current acquired 
psychiatric disorder represents a 
separate or superimposed disease process?

c.  If the veteran has a current, 
acquired psychiatric disorder that at 
least as likely as not represents a 
disease process separate from the organic 
brain syndrome noted in service, or 
superimposed on such syndrome, it is at 
least as likely as not (i.e., is it 
50 percent or more probable) that the 
current disorder had its onset in 
service?  Alternatively, is it at least 
as likely as not that the current 
psychiatric disorder has been caused or 
chronically or permanently worsened by 
veteran's difficulties with hepatitis C?

A complete rationale should be provided.

4.  Schedule the veteran for an examination 
or examinations, as appropriate, pertaining 
to hypertension and diabetes.  The 
examiner(s) should review the claims file, 
and should indicate in the examination report 
that the claims file has been reviewed.  All 
indicated testing should be conducted, and 
the examiner(s) should offer an opinion as to 
each of the following questions:

a.  Is it at least as likely as not 
(i.e., is it 50 percent or more probable) 
that the veteran's hypertension was 
caused or chronically or permanently 
worsened by his difficulties with 
hepatitis C?

b.  Is it at least as likely as not 
(i.e., is it 50 percent or more probable) 
that the veteran's diabetes was caused or 
chronically or permanently worsened by 
his difficulties with hepatitis C?

A complete rationale should be provided.

5.  Thereafter, take adjudicatory action on 
the veteran's claim for secondary service 
connection for hypertension and diabetes, and 
his claim for direct and/or secondary service 
connection for an acquired psychiatric 
disorder.  If any benefit sought is denied, 
provide an SSOC to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


